               Case 2:18-cv-01225-RSM Document 50 Filed 05/12/21 Page 1 of 7




 1                                                               HONORABLE RICARDO MARTINEZ
                                                                                TRIAL: 5/26/21
 2

 3

4

 5

6
                               IN THE UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
8

9        CARTER JESNESS, a single man,
                                                               No. 2:18-cv-1225
10               Plaintiff,
11               v.                                            PLAINTIFF’S TRIAL BRIEF

12
         GREGORY LYLE BRIDGES,
13
                 Defendants.
14
                                     I.      NATURE OF CASE
15
             This case is brought as a statutory cause of action pursuant to 18 U. S. C. 2255 (a). The statute
16
     provides, inter alia, that any person who, while a minor, was a victim of a violation of 18 U. S. C.
17

18   2423 may sue in any appropriate United States District Court and shall recover the actual damages

19   such person sustains and the cost of the suit, including a reasonable attorney’s fee.

20           Defendant Bridges was charged in this Court under cause number CR–181MJP with two

21   counts of violations of 18 U.S.C. 2423 (b) interstate travel with intent to engage sexual act with a
22   minor. These charges arose out of conduct occurring between December 1, 2012 at which time
23
     plaintiff was 14 years old and June 1, 2015. During this defendant groomed, persuaded, induced and
24
     enticed plaintiff to engage in sexual activity with him. The specific charges against defendant in which
25
     Plaintiff was the victim involved interstate travel on or about April 5, 2013 and on or about April 26,
26


      PLAINTIFF’S TRIAL BRIEF- 1                             Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                              + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                                 PLLC
               Case 2:18-cv-01225-RSM Document 50 Filed 05/12/21 Page 2 of 7




 1   2013. On these occasions defendant, who resided in Seattle traveled from Seattle to plaintiff’s place

 2   of residence in Boulder, Colorado, where he took plaintiff to a hotel and spent the weekend with him,

 3   engaging him in sexual activity. Defendan pleaded guilty to the two counts involving Plaintiff and a
4    third involving possession of child pornography was was sentenced on September 1, 2016 by Hon.
 5
     Marsha Pechman to 120 months in prison.
6
              Plaintiff moved for summary judgment herein, arguing that the Defendant’s conviction was
 7
     conclusive on the question of whether Plaintiff was a victim of violations of 18 U. S. C. 2423. The
8
     court agreed and entered a partial summary judgment herein on October 28, 2019. Document 31.
9

10   Accordingly, the only question remaining for trial is the “actual damages”suffered by plaintiff.

11                 II. PLAINTIFF’S BACKGROUND AND EXPECTED EVIDENCE

12            Plaintiff Carter Jesness is a 22-year-old man born in Colorado in June, 1998. The

13   evidence will show that he had a chaotic and lonely childhood. His father was the third of his
14   mother’s eight marriages to date. He had two older sisters each of whom had different fathers.
15
     Although Carter’s father lived with the family for a few years, his mother left with her children
16
     when Carter was still quite young. Carter has had only limited and infrequent contact with him
17
     since.
18
              Carter’s mother got married for a fourth time while he was in grade school the “couple of
19
     years” that they lived with this husband was about the only stable family life he experienced as a
20

21   young child. However eventually his mother left that marriage, telling the children only, “we’re

22   leaving.” At that point Carter’s mother engaged in an unstable existence including one boyfriend

23   after another and frequent moves of their residence. As a result Carter attended eight different
24   elementary schools. With the frequent change of schools, Carter naturally was unable to make
25
     any lasting friendships.
26


      PLAINTIFF’S TRIAL BRIEF- 2                            Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                             + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
              Case 2:18-cv-01225-RSM Document 50 Filed 05/12/21 Page 3 of 7




 1          In addition, his home life was sad and empty. Although his mother was mostly employed,

 2   she frequently stayed away from the home for days on end, leaving Carter to fend for himself in

 3   a home where often there was not sufficient food. Moreover, one of his older sisters is mentally
4    ill and was in and out of the home for periods of residential treatment. When she was home she
 5
     was threatening to Carter to the degree that CPS got involved when he was about 11 years old
6
     out of concern for her well-being and his.
 7
            During middle school Carter lived with his maternal grandmother off and on, finally
8
     moving in permanently with her and his stepgrandfather and enrolling in a second middle school.
9

10   As Carter approached high school at the age of 14 he recognized that he was gay. He lived

11   outside of Fort Collins, Colorado (“redneck territory”) and his his sexual orientation resulted in

12   bullying and name-calling.

13          Carter was in this intensely lonely situation when he encountered the defendant online in
14   a chat room. Their first communication was early in 2013, when Carter was a 14-year-old high
15
     school freshman. The details of the criminal offenses that followed are set out in Exhibit 1
16
     hereto, excerpts of the Department of Homeland Security investigation. Bridges and Carter met
17
     in person three times, the first being early April 2013, the second about a month later and the
18
     third in the summer of 2014. Bridges was arrested in August 2014 initially on child pornography
19
     charges. Carter was identified from this investigation. Notwithstanding the ongoing
20

21   investigation, Bridges remained in touch with Carter until shortly before Carter’s testimony

22   before a grand jury in Seattle in October 2015.

23                                  III. EXPECTED LEGAL ISSUES
24          The Court has directed the parties’ attention to the elements of damages available
25
     pursuant to statute. The statute itself describes the available damages as follows:
26


      PLAINTIFF’S TRIAL BRIEF- 3                           Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                            + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                              PLLC
                 Case 2:18-cv-01225-RSM Document 50 Filed 05/12/21 Page 4 of 7




 1                           [T]he actual damages such person sustains or liquidated
                      damages in the amount of $150,000, and the cost of the action,
 2                    including reasonable attorney's fees and other litigation costs
                      reasonably incurred. The court may also award punitive damages
 3                    and such other preliminary and equitable relief as the court
                      determines to be appropriate.
4

 5             18 U.S.C.A. § 2255 (West).

6              As the United States Supreme Court has held, the term “actual damages” can have

 7   different meanings depending on the context. F.A.A. v. Cooper, 566 U.S. 284, 292, 132 S. Ct.

8    1441, 1449, 182 L. Ed. 2d 497 (2012). In in statutes prohibiting discrimination, for example
9    involving directly damages which naturally include humiliation and emotional harm, courts have
10
     construed the statutory term “actual damages” to include compensation for mental and emotional
11
     distress.
12
                              Take, for instance, some courts' interpretations of the Fair
13                    Housing Act (FHA), 42 U.S.C. § 3613(c), and the Fair Credit
                      Reporting Act (FCRA), 15 U.S.C. §§ 1681n, 1681o. A number of
14                    courts have construed “actual” damages in the remedial provisions
                      of both statutes to include compensation for mental and emotional
15
                      distress. See, e.g., Seaton v. Sky Realty Co., 491 F.2d 634, 636–638
16                    (C.A.7 1974) (authorizing compensatory damages under the FHA,
                      42 U.S.C. § 3612, the predecessor to § 3613, for humiliation);
17                    Steele v. Title Realty Co., 478 F.2d 380, 384 (C.A.10 1973) (stating
                      that damages under the FHA “are not limited to out-of-pocket
18                    losses but may include an award for emotional distress and
                      humiliation”); Thompson v. San Antonio Retail Merchants Assn.,
19                    682 F.2d 509, 513–514 (C.A.5 1982) (per *293 curiam)
                      (explaining that, “[e]ven when there are no out-of-pocket expenses,
20
                      humiliation and mental distress do constitute recoverable elements
21                    of damage” under the FCRA); Millstone v. O'Hanlon Reports, Inc.,
                      528 F.2d 829, 834–835 (C.A.8 1976) (approving an award of
22                    damages under the FCRA for “loss of sleep, nervousness,
                      frustration and mental anguish”).
23

24             F.A.A. v. Cooper, 566 U.S. 284, 292–93, 132 S. Ct. 1441, 1449, 182 L. Ed. 2d 497
25
     (2012).
26


      PLAINTIFF’S TRIAL BRIEF- 4                            Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                             + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
              Case 2:18-cv-01225-RSM Document 50 Filed 05/12/21 Page 5 of 7




 1          Likewise, under Washington law emotional distress damages are available upon proof of

 2   an intentional tort, whether the distress is severe or not. Nord v. Shoreline Sav. Ass'n, 116 Wash.

 3   2d 477, 484, 805 P.2d 800, 804 (1991). By the very nature of the statute under which this claim
4    is brought, damages are much more likely to be in the nature of general damages than out-of-
 5
     pocket pecuniary loss. For example, 18 U. S. C. 2255 established causes of action not only for
6
     victims of sexual abuse, but for victims of child pornography.     The intent of Congress clearly
 7
     requires allowing damages for mental and emotional distress in cases such as this.
8
                                              IV. DAMAGES
9

10          The evidence with regard to damages will be by testimony from the plaintiff. The harm

11   caused by the defendant herein is, as is usual in cases of child sexual abuse, extreme and long-

12   lasting. The process of grooming itself sets the victim up for this kind of harm. Here, plaintiff

13   was clearly a lonely boy looking for someone who cared about him. The defendant, by showing
14   an interest in him and pretending to have feelings for him played on his vulnerability and
15
     neediness. The discovery of how he (among others) was manipulated left him angry, humiliated,
16
     ashamed, depressed and anxious. It further exacerbated his already low self-esteem. He has
17
     several times attempted self-harm and has fought frankly suicidal impulses. He is currently
18
     taking medication both for depression and anxiety.
19
            The “relationship” with Bridges was Plaintiff’s first romantic relationship. As plaintiff
20

21   has found in subsequent attempts at same-age relationships, he has serious issues with trust

22   which create extreme impediments to closeness.

23          This kind of predatory injury is never forgotten. Plaintiff urges the court that a judgment
24   of at least $500,000 is completely within the evidence will that will be presented. In any event,
25

26


      PLAINTIFF’S TRIAL BRIEF- 5                           Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                            + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
              Case 2:18-cv-01225-RSM Document 50 Filed 05/12/21 Page 6 of 7




 1   the statute itself provides for a minimum presumptive award of $150,000. See, Prewett v.

 2   Weems, 749 F.3d 454, 459 (6th Cir. 2014).

 3          DATED this 12th day of May, 2021.
4

 5
                                                 _/s Mark Leemon______________________
6                                                Mark Leemon, WSBA #5005
                                                 Attorney for Plaintiff
 7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      PLAINTIFF’S TRIAL BRIEF- 6                         Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                          + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                            PLLC
              Case 2:18-cv-01225-RSM Document 50 Filed 05/12/21 Page 7 of 7




 1
                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that I caused to be electronically filed the foregoing document with the Clerk
 3
     of the Court and served Defendant via USPS.
4

 5          Gregory Bridges
            44994-086
6           MCFP Springfield
            1900 W. Sunshine St.
 7          Springfield, MO 65807

8
            I declare under penalty of perjury under the laws of the United States of America that the
9

10   foregoing is true and correct.

11          DATE:     May 12, 2021.

12

13                                         __Diane Oggoian_______
                                           Diane Oggoian, Paralegal
14

15

16

17

18

19

20

21

22

23

24

25

26


      PLAINTIFF’S TRIAL BRIEF- 7                           Leemon 403 Columbia St. Ste. 500 Seattle, WA 98104
                                                            + Royer   Phone 206 269-1100 Fax 206 269-7424
                                                               PLLC
